Citation Nr: 1824091	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-40 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to a May 21, 2010, and in excess of 20 percent thereafter, excluding periods of temporary total ratings from April 22, 2009 to June 30, 2009 and from June 20, 2016 to August 31, 2016.

2.  Entitlement to an extension of a temporary total evaluation for lumbar spine surgery beyond June 30, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

In March 2018 correspondence, the Veteran representative requested withdrawal of the appeal of the issues of entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to a May 21, 2010, and in excess of 20 percent thereafter, and the issue of entitlement to an extension of a temporary total evaluation for lumbar spine surgery beyond June 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to a May 21, 2010, and in excess of 20 percent thereafter, excluding periods of temporary total ratings from April 22, 2009 to June 30, 2009 and from June 20, 2016 to August 31, 2016, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an extension of a temporary total evaluation for lumbar spine surgery beyond June 30, 2009 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2018 correspondence, prior to promulgation of a Board decision in the appeal, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to a higher rating for a lumbar spine disability and an extension of a temporary total evaluation for lumbar spine surgery beyond June 30, 2009.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of such issues and they are dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to a May 21, 2010, and in excess of 20 percent thereafter, excluding periods of temporary total ratings from April 22, 2009 to June 30, 2009 and from June 20, 2016 to August 31, 2016, is dismissed.

The appeal of the issue of entitlement to an extension of a temporary total evaluation for lumbar spine surgery beyond June 30, 2009 is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


